UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7209


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

REGINALD CUTTINO MELVIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:02-cr-00201-NCT-1)


Submitted:    December 4, 2008              Decided:   December 17, 2008


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Cuttino Melvin, Appellant Pro Se.      Joan Brodish
Binkley, Lisa Blue Boggs, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald Cuttino Melvin appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying his claim for exemption and request for a hearing, and

denying his motion to stay disposition of seized property.                  We

have     reviewed     the   record    and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       United     States   v.   Melvin,      No.   1:02-cr-00201-NCT-1

(M.D.N.C.    June     20,   2008).    We    dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       2